DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10, 12-17 and 21-24 are pending with claims 11 and 18-20 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 07/05/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 22-24 have been fully considered and are persuasive.  The rejections of claims 22-24 have been withdrawn. 
Applicant’s arguments, see Remarks pages 5-7, filed 07/05/2022, with respect to the 35 U.S.C. 103 rejections of claims 21-24 have been fully considered and are persuasive.  The rejections of claims 21-24 have been withdrawn. 
Allowable Subject Matter
Claims 1-10, 12-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 21 are allowable for the same reasons discussed in the Non-Final Rejection filed 04/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763